Title: Jonathan Williams, Jr., to the American Commissioners, 17 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Jan. 17. 1777
The two last days have been employed in going to Painbeuf (about 30 miles hence) examining the Mercury, and returning to Nantes. I have the pleasure to inform you that what I have hitherto seen is very satisfactory, the Mercury appears to be a very good Ship, 7 Years old, burden 300 Tons (Mr. Peltrier thinks 350,) 78 feet Keel, 26 feet Beam, 10 feet in the lower hold under the Beams, and 5 feet 4 Inches betweendecks; she was new sheathed about 6 months ago, and upon that sheathing has another sheathing of Deal to prevent the Worms from penetrating. Her Riggin is in general very good, part of it new, she has 4 Cables each 120 Fathom, 1 of them has never yet been wet, another almost new; the other two about half worn; she has 10 anchors from 12 to 1500 wt. besides a good Hauser and Kedge, two suit of Sails, some of which entirely new; in short I see no cause of Complaint, either of the Ship or the manner in which she is provided. She has accomodation for 4 and can have for 6 passengers in the great Cabin, and places may be made for 10 or 12 more between Decks, but in the latter Case she must have so much less Cargo as these places can be well filled. The number of Passengers should be known as early as possible, that a sufficiency of provision may be provided. Mr. Peltrier promises [me] that he will have rather more than less than 4 more but if I stay here, I shall see this myself. She has at present on board a quantity of Bricks well stowed for Ballast, and 1000 barrells of powder, she is now taking in Cases of Arms and Bales of Blankets &c. All her Cargo is ready. I have examined the Fusils which turn out very much to my satisfaction, but have taken 3 from different Cases and ordered them to [be] pack’d and sent to Paris for your own Inspection. The Bales I have yet opened are only Caps, which appearing well pack’d as to their preservation, but very ill as to [their] Bulk, having two coverings, and a large quantity of straw between, which appears to me useless. The Blankets particularly are pack’d too loosely, according to the english method they would have been squeezed into half the Compass, and the covering of straw would have been saved. I shall examine the Bales of Cloth &c. tomorrow. Mr. Peltrier says that she shall be ready to sail in 8 Days and if nothing unforseen happens I think this very practicable. I should here observe that Mr. Peltrier is the Shipper of the Goods only so knows nothing of the quantity and Quality of the Contents, (except of the Arms). They are sent from Orleans on Account of Mr. Morrice Mercht at Paris, so that Mr. Monthieu must see that the Invoices and necessary papers are sent here in time, if there is no delay in these particulars the ship may be dispatch’d as above.Her Guns are only 3 pounders, she has 14 of them, but I think it would have been better if they were larger. It is reported here that there will be a stoppage at l’orient, I hope it is without Foundation or that the Amphitrite will get away before it comes, she was not sail’d the 15th, but I understand it is only the Wind that detains her, and I hope soon to hear of her Departure.
It may not be amiss to desire Mr. Monthieu to procure some good Charts if they are to be had at Paris least they should be wanted, I have not yet examined the Captains, but I shall enquire about it tomorrow, when I intend to have the pleasure of writing to you again. I have the honor to be Gentlemen Your most obedient Servant
J Williams Junr
The Honorable The Deputies of the United States.
 
Notation: Jona Williams Nantes Jany 17. 1777
